986 F.2d 100
1 Wage & Hour Cas.2d (BNA) 536
Isaac LEE, et al., Plaintiffs-Appellants, Cross-Appellees,v.COAHOMA COUNTY, MISSISSIPPI, et al., Defendants-Appellees,Cross-Appellants.
No. 90-1122.
United States Court of Appeals,Fifth Circuit.
March 4, 1993.

Charles E. Webster, A. Jane Heidelberg, Clarksdale, MS, for appellants.
William M. Chaffin, Clarksdale, MS, Susan D. Fahey, Armin J. Moeller, Jr., Jackson, MS, for appellees.
Appeals from the United States District Court for the Northern District of Mississippi;  Neal B. Biggers, Jr., Judge.
Before DUHE, Circuit Judge, and RONEY*, Senior Circuit Judge.1

ORDER:

1
The motion of defendants to recall the mandate heretofore issued in this case for the purpose of correcting a typographical error in the opinion reported at Lee v. Coahoma County, Miss., 937 F.2d 220 (5th Cir.1991), is GRANTED.


2
IT IS HEREBY ORDERED that the mandate previously issued in this case is recalled, that the citation in footnote 2 of the Court's opinion be changed from 29 C.F.R. § 553.230 to 29 C.F.R. § 553.233, so that the footnote will read as follows:


3
In determining each deputy's hourly wage in a given work period, the district court should multiply the deputy's monthly salary by twelve to get a yearly salary, including a two week paid vacation to which each deputy is entitled.   The district court should then divide the yearly salary by the number of work periods in a year.   The court should then divide the sum by the number of regular hours which may be worked in that work period according to the ratio set out in 29 C.F.R. § 553.233.   This will result in a determination of each deputy's appropriate hourly wage in the work period determined by the district court.


4
and that the mandate be reissued immediately as herein amended.


5
IT IS FURTHER ORDERED that plaintiffs' motion to dismiss and for assessment of fees and costs be DENIED, and that this Order be published.



*
 Circuit Judge of the Eleventh Circuit, sitting by designation


1
 Due to his retirement on January 15, 1992, Chief Judge Charles Clark did not participate in this Order.   This Order is being decided by a quorum.  28 U.S.C. § 46(b)